Case 2:15-cv-02517-RGK-AGR Document 72 Filed 02/11/20 Page1of1 Page ID #:1086

UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

Form 1. Notice of Appeal from a Judgment or Order of a
United States District Court

Name of U.S. District Court: [Central District of California

 

 

 

 

 

U.S. District Court case number: |2:15-CV-02517-RGK-AGR

 

 

Date case was first filed in U.S. District Court: |02/17/2015

 

 

Date of judgment or order you are appealing: [01/29/2020

 

 

 

Fee paid for appeal? (appeal fees are paid at the U.S. District Court)

C Yes @ No C IFP was granted by US. District Court

 

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)

 

Brian Newton

 

 

Is this a cross-appeal? © Yes @No

 

 

 

If Yes, what is the first appeal case number?

 

Was there a previous appeal in this case? @ Yes C No

 

If Yes, what is the prior appeal case number? |15-56352

 

 

Your mailing address:

 

Strauss & Strauss, APC

 

 

121 N. Fir Street, Ste. F

 

 

 

 

 

 

 

 

 

 

City: |Ventura State: |CA Zip Code:|93001

 

 

 

 

 

Prisoner Inmate or A Number (if applicable):

 

 

 

 

 

 

 

Signature |/s Michael A. Strauss Date |2/11/2020

 

 

Complete and file with the attached representation statement in the U.S. District Court
Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1 Rey. 12/01/2018

 
